DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I directed to claims 1-16 in the reply filed on 7/20/2021 is acknowledged.  The traversal is on the ground(s) that the inventions are related by subjected matter, are illustrated by the same drawing figures, and are not mutually exclusive.  This is not found persuasive because as outlined in the restriction requirement, inventions group I and II can have materially different designs and modes of operation. While the inventions may both be related to the field of aircraft and each have claimed features which are illustrated in the same figures, the claim limitations of each are different enough that the inventions are mutually exclusive (i.e. not overlapping in scope such that invention group I would not infringe on invention group II and vis versa). Applicant also alleges that features of one group of invention may be found in dependent claims of the other group of inventions. As outlined above, as presently claimed, the groups of inventions do not overlap in the required manner because the groupings of claims (especially the independent claims) do not recite all the same claim elements together. As such, Examiner properly outlined how the invention groups are independent or distinct. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims(s) 1, 2, 4, 5, 9, 12, 14, and 16  is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim 13 objected to because of the following informalities:  In lines 1-2, it appears as though “a pressurized bulkhead” should instead recite “a pressure bulkhead” to be commensurate with the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one nacelle” in lines 2-3 and then recites “said one nacelle” in lines 3, 5, 6, and 7. Similarly, the “one nacelle” in line 3 is recited to have “at least a first fan” and “at least a first electric motor” but then lines 4-5 recite “said first fan and first electric motor.” It is unclear whether the claim is being limited to only one nacelle, one first fan, and one 
Claims 2-11 each recite the phrase “said one nacelle” which has an antecedent basis problem as outlined above. It is unclear at least in the instance that there is more than one nacelle present in claim 1, from which claims 2-11 draw dependency, which one is being referred to in the limitations of the dependent claims. 
Claim 2 recites “at least a second fan and at least a second electric motor” in lines 1-2 but then “said second electric motor and said second fan” in lines 3 and 5. As outlined above, it is unclear if the limitation is limited to only one second fan and motor or if there are a plurality and a specific one is being referred to but as to which one is unclear. Claim 2 additionally recites “a first divider…to separate said first fan and said first electric motor from said second fan and said second electric motor.” In the instance that there are a plurality of first and second fans and motors, it is unclear if the divider separates all of the first elements from all of the second elements, or if only a subset of the first and second elements are separated by the divider.   
Claim 16 recites “at least a third fan and at least a third electric motor” in lines 1-2 but then recites “said third fan” and “said third electric motor” throughout the remainder of the claim. Claim 16 also recites “said second fan” and “said second electric motor.” The antecedent basis for the aforementioned phrases is unclear for the same rationale as already outlined above. Claim 16 also recites “a second divider” but as “a first divider” is not outlined in claim 16 or any claim it draws dependency, it is unclear if there must be a first divider present somewhere on the aircraft. It is suggested that the limitations of claim 2 be incorporated into claim 16 to overcome this issue. 
Claims 2-16 each draw dependency form independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2016/188836 to Wolf et al.
Re: Claim 1. Wolf  et al. teach an aircraft (Abstract, Figs. 1-4, paragraphs [0028]-[0029]; reference character 10 in Fig. 1 is an aircraft having conventional drive units, 24, which are replaced by the novel drive units in Figs. 2-5) including: 
a fuselage (12, fuselage section), 
a nose at one end of the fuselage (See windscreen section and circle on front), 
a tail at an opposite aft end of said fuselage (18, vertical tail; 20,22 tailplane), 

at least one nacelle (Figs 2-4, 28, casing), said one nacelle comprising:
at least a first fan (26, air vane), 
at least a first electric motor (34, electric motors) to power said first fan, and 
an air flow-through duct (44, tube) surrounding said first fan and first electric motor, said one nacelle connected to one of said pair of wings so that said one nacelle is seated on top of and located above said one wing (Abstract - “drive unit being mounted below and/or above the first and second wing sections - Fig. 4 shows a mounting below but disclosure allows for same mounting above the wing), said one nacelle being spaced from said fuselage so that an air space is established between said one nacelle and said fuselage through which air flows when said aircraft is in flight (Fig. 4 shows that casing 28 is not attached to the fuselage; replacing the drive unit 24 in Fig. 1 with the set up in shown in Fig. 4 on top of the wing would provide an air gap between the fuselage and the nacelle).  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10926874 to Giannini et al.
Re: Claim 1. Giannini et al. teach an aircraft (Abstract, Figs. 1a-7, aircraft, 100) including: 
a fuselage (102), 
a nose at one end of the fuselage (see front end in Figs. 1a-1b), 
a tail at an opposite aft end of said fuselage (See rear end in Fig. 1b), 
a pair of wings (104/106) extending outwardly from said fuselage, and 

at least a first fan (500, electric ducted fan thrust assembly; 504, fan), 
at least a first electric motor (506) to power said first fan, and 
an air flow-through duct (414, duct chamber) surrounding said first fan and first electric motor, said one nacelle connected to one of said pair of wings so that said one nacelle is seated on top of and located above said one wing, said one nacelle being spaced from said fuselage so that an air space is established between said one nacelle and said fuselage through which air flows when said aircraft is in flight (See Figs. 1a-2 wherein ducted fan nacelle is attached to top of wing, Figs. 2 illustrate air gap between nacelle and fuselage).
Re: Claim 2. Giannini et al. teach the aircraft recited in claim 1, said one nacelle further comprising at least a second fan and at least a second electric motor to power said second fan (See Figs. 1a-2 wherein there are a plurality of fans and motors on each wing), said air flow-through duct also surrounding said second electric motor and said second fan, and a first divider (Figs. 3a-3b, 408, separator plates) extending horizontally along said air flow-through duct to separate said first fan and said first electric motor from said second fan and said second electric motor (col. 7, lines 46-54). 
Re: Claim 3. Giannini et al. teach the aircraft recited in claim 1, wherein said one nacelle is detachably connected to the one of said pair of wings so that said one nacelle can be removed from the one of said pair of wings without having to remove the one of said wings from said fuselage (col. 7, lines 46-57 - nacelle assembly are modular and quickly added, removed, and/or substituted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/188836 to Wolf et al.
Re: Claim 3. Wolf et al. anticipate the aircraft recited in claim 1 as outlined above. However, it is not expressly disclosed that said one nacelle is detachably connected to the one of said pair of wings so that said one nacelle can be removed from the one of said pair of wings without having to remove the one of said wings from said fuselage. First, the functional recitation that the nacelle is detachably connected has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be In re Fuller, 1929 C.D. 172; 388 O.G. 279. Second, Wolf et al. discloses the claimed invention except for the nacelle being detachably connected. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nacelle detachably connected as recited, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. One of ordinary skill in the art would have been motivated to provide such a detachable connection as claimed to allow for quick swapping of propulsion systems when maintenance is required or when there is a failure needing rapid repair. 
Claims 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10926874 to Giannini et al. in view of DE202016000269 to Böck.
Re: Claim 4. Giannini et al. teach the aircraft recited in claim 1 as outlined above. In Figure 3b, it can be seen that the nacelle comprises an intake (Fig. 3a), an exhaust (Fig. 3b), and upper and lower rear exhaust flaps (406). However, Giannini et al. do not expressly disclose that said one nacelle has an air intake end at which air is received when the aircraft is in flight and an air exhaust end lying opposite said air intake end at which the air is exhausted to the atmosphere, said air intake end including a rotatable upper air inlet slat and a rotatable lower air inlet slat spaced one above the other, said rotatable upper and lower air inlet slats being rotatable from a horizontal first position lying in axial alignment with respect to said air flow-through duct to a second position lying at an angle with respect to said air flow-through duct to control the 
Böck teaches a comparable wing mounted nacelle comprising a plurality of electric fans powered by electric motors (paragraph [0034]). As seen in Figs. 8-13 of Böck, the nacelle comprises an air intake end (8) at which air is received when the aircraft is in flight and an air exhaust end (30) lying opposite said air intake end at which the air is exhausted to the atmosphere, said air intake end including a rotatable upper air inlet slat (33) and a rotatable lower air inlet slat (32) spaced one above the other, said rotatable upper and lower air inlet slats being rotatable from a horizontal first position lying in axial alignment with respect to said air flow-through duct to a second position lying at an angle with respect to said air flow-through duct to control the direction of the air flowing through the air intake end of said one nacelle to said at least first fan and said at least first electric motor thereof. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the control surface setup having the upper and lower, rotatable inlet slats as taught by Böck on the nacelle as taught by Giannini et al. to provide the advantages outlined in paragraphs [0003]-[0005] of Böck (constant flow velocity to fans in nacelle regardless of airspeed, increased lift during take-off and landing, etc. 
Re: Claim 5. Giannini et al. in view of Böck render obvious the aircraft recited in claim 4. As seen in Figures 8-13 of  Böck, the air exhaust end of said one nacelle includes a rotatable upper air exhaust flap (38) and a rotatable low air exhaust flap (31) spaced one above the other, said rotatable upper air exhaust, flap being rotatable from a horizontal third position lying in axial alignment with the rotatable upper air inlet slat at the horizontal first position thereof to one of a fourth position extending upwardly or a fifth position extending downwardly (Fig. 10) with respect to the air flow-through duct of said one nacelle to control the direction of the air that is exhausted from the air exhaust end of said one nacelle (See Figs. 8-13 of Böck). In utilizing all of the control surfaces for the rationale outlined in Böck in combination with the base device of Giannini et al. as outlined above with respect to claim 5, the rear control surfaces would operate as claimed. 
Re: Claim 6. Giannini et al. in view of Böck render obvious the aircraft recited in claim 5, wherein the rotatable lower air exhaust flap (31) at the air exhaust end of said one nacelle is rotatable from a horizontal sixth position lying in parallel alignment with the rotatable upper air exhaust flap at the horizontal third position (Fig. 9) thereof to a seventh position extending downwardly with respect to the air flow-through duct of said one nacelle (Fig. 10) at which to cooperate with said rotatable upper air exhaust flap at the upwardly extending fourth position thereof to control the direction of the air that is exhausted from the air exhaust end of said one nacelle.
Re: Claim 7. Giannini et al. in view of Böck render obvious the aircraft recited in claim 6, said one nacelle further comprising an intermediate air exhaust slat (37, Figs. 8-13 of Böck) extending horizontally between the air flow-through duct of said one nacelle and the rotatable upper air exhaust flap at the air exhaust end of said one nacelle so that said rotatable upper air 
Re: Claim 8. Giannini et al. in view of Böck render obvious the aircraft recited in claim 7, wherein the intermediate air exhaust slat (37) of said one nacelle is rotatable from a horizontal eighth position (Fig. 10) lying in axial alignment with the rotatable upper air exhaust flap at the horizontal third position thereof to a ninth position extending upwardly with respect to said air flow-through duct of said one nacelle (Fig. 11) at which to cooperate with the upper air exhaust flap at the upwardly extending fourth position thereof to control the direction of the air that is exhausted from the air exhaust end of said one nacelle.
Re: Claim 9. Giannini et al. in view of Böck render obvious the aircraft recited in claim 8, said one nacelle further comprising rotatable upper and lower exhaust diverter flaps (35 in Figs. 8-13 of Böck) located at the exhaust end of said one nacelle between said rotatable upper and lower air exhaust flaps, said upper and lower exhaust diverter flaps being rotatable from a horizontal tenth position lying face-to-face one another and in parallel alignment with each of the upper air exhaust flaps (Figs. 9-10) in the horizontal third position thereof and the lower air exhaust flap in the horizontal sixth position thereof to a downwardly extending eleventh position lying in parallel alignment with each of the upper air exhaust flap in the downwardly extending fifth position thereof and the lower air exhaust flap in the downwardly extending seventh position thereof (Figs. 11-12). 
Re: Claim 11. Giannini et al. in view of Böck render obvious the aircraft recited in claim 4. However, it is not expressly disclosed that each of the air intake and air exhaust ends of said one nacelle is rectangular. From a review of the disclosure of the present application, there does not appear to be criticality for the intake and exhaust ends to have a rectangular shape. It has In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) One of ordinary skill in the art would have been motivated to utilize a rectangular shape for the inlets and exhausts to simplify manufacturing. 
Claims 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0189758 to Abramian in view of WO 2016/188836 to Wolf  et al.
Re: Claims 1 and 12. Abramian teaches an aircraft (Fig. 1, 10) having a fuselage with a nacelle (22) comprising at least one fan (22a), at least one electric motor to power said fan (22a), and an air flow-through duct (18) surrounding the fan and the electric motor of said nacelle, the air flow-through duct of said second nacelle being positioned on top of the fuselage (12) of said aircraft. The aircraft of Abramian also comprises first and second wings (16) extending from the fuselage. However, Abramian does not expressly disclose the wings comprising a nacelle according to claim 1. 
As outlined above, Wolf et al. anticipates the limitations of claim 1. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to 
Re: Claim 13. Abramian in view of Wolf  et al. teach the aircraft recited in claim 12. Abramian further teaches that the aircraft comprises a pair of turbo generators (12e, gas turbines; 26, generators powered by the turbines) located in spaced parallel alignment with one another at opposite sides of the tail of the fuselage of said aircraft such that said second nacelle lies between said pair of turbo generators (See Fig. 1).
Re: Claim 14. Abramian in view of Wolf  et al. teach the aircraft recited in claim 13, and Fig. 1 depicts the fuselage 12d being located in front of the turbo generators and tail section. However, it is not expressly disclosed that said fuselage also includes a pressurized bulkhead and a pressurized cabin located within said fuselage in which passengers are seated when the aircraft is in flight, said pair of turbo generators and said second nacelle being located rearwardly of each of said pressure bulkhead and said pressurized cabin with respect to the tail at the opposite aft end of said fuselage. Examiner gives Official Notice that pressurized cabins and rear pressure bulkheads are well-known in the art. It would have been obvious to provide a pressurized cabin for passenger comfort at cruising altitudes and it would have been necessary to provide a rear pressure bulkhead as known in the art to allow for such a cabin. It would have been obvious to provide this bulkhead in front of the tail section having the turbogenerators and nacelle so as to reduce the volume that needs to be pressurized. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647